                  Case 20-14792-EPK           Doc 127       Filed 05/20/20         Page 1 of 22




                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                   WEST PALM BEACH DIVISION
                                       www.flsb.uscourts.gov

In re:
                                                                       Chapter 11 Cases
                                                  1
TOOJAY’S MANAGEMENT LLC, et al.,                                       Case No. 20-14792-EPK
                                                                       (Jointly Administered)
                   Debtors.
                                                      /

    DEBTORS’ SECOND EMERGENCY MOTION FOR INTERIM AND FINAL ORDERS
    AUTHORIZING PAYMENT OF PREPETITION CLAIMS OF CRITICAL VENDORS
                          (Emergency Hearing on May 21, 2020 at 1:30 p.m. Requested)

                                  Statement of Exigent Circumstances

            The vendors which the Debtors seek to pay through this Motion are critical to the
            Debtors’ daily operations and, thus, essential to the successful reorganization of the
            Debtors. Without the immediate authorization to pay the critical vendor claims in
            accordance with the terms fully set forth below, the Debtors will be irreparably
            harmed because they will face disruption to their business and delay in purchasing
            the goods and services necessary to preserve the going concern, enterprise value of
            their business. The Debtors request that the Court conduct a hearing on May 21,
            2020 to coincide with the hearing currently scheduled on the Debtors’ Emergency
            Motion For Interim and Final Orders Authorizing the Debtors to Pay U.S. Food
            Service, Inc.’s Critical Vendor Claim in Accordance with Negotiated Business
            Arrangement [ECF No.105], as amended. The Debtors request that the Court waive
            the requirements of Local Rule 9075-1(B) as the relief requested is urgent in nature
            and does not lend itself to advance resolution.




1
  The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtors’ federal tax identification
number, are: TooJay’s Management LLC (0443), TJ Acquisition, LLC (1455), TooJay’s Altamonte, L.L.C. (5466),
TooJay’s at Dr. Phillips, L.L.C. (8342), TooJay’s Bakery & Commissary, L.L.C. (7016), TooJay’s Boynton Oakwood
Square, L.L.C. (3583), TooJay’s Colonial, L.L.C. (6530), TooJay’s Coral Springs, L.L.C. (5919), TooJay’s Dania
Beach, L.L.C. (2030), TooJay’s Downtown Gardens, L.L.C. (0351), TooJay’s Downtown Tampa, L.L.C. (5046),
TooJay’s Glades, L.L.C. (3884), TooJay’s Hallandale, L.L.C. (4596), TooJay’s Jupiter, L.L.C. (5986), TooJay’s Lake
Worth, L.L.C. (3353), TooJay’s Naples, LLC (3336), TooJay’s N Ft. Lauderdale, L.L.C. (8438), TooJay’s of Lake
Mary, LLC (0594), TooJay’s of Ocoee, L.L.C. (9601), TooJay’s of Sarasota, L.L.C. (7584), TooJay’s of the Villages,
L.L.C. (0798), TooJay’s of West Boca, L.L.C. (8250), TooJay’s Palm Beach, L.L.C. (1908), TooJay’s Plantation,
L.L.C. (8882), TooJay’s Stuart, L.L.C. (4505), TooJay’s Vero, L.L.C. (0750), TooJay’s Villages III, L.L.C. (5254),
TooJay’s VLG II, L.L.C. (2492), TooJay’s Waterford Lakes, L.L.C. (9363), TooJay’s Wellington Commons, L.L.C.
(3967), and TooJay’s West Palm Beach, L.L.C. (4685).
9777881-3
                 Case 20-14792-EPK         Doc 127      Filed 05/20/20    Page 2 of 22




            The above-captioned debtors and debtors-in-possession (each, a “Debtor” and collectively,

the “Debtors”), by and through undersigned counsel, pursuant to 11 U.S.C. §§ 105, 363(b), 1107(a)

and 1108, Rules 6003 and 6004 of the Federal Rules of Bankruptcy Procedure and Local Rule

9013-(k), move the Court (the “Motion”) for the entry of an Order authorizing the Debtors to pay

a portion of the prepetition claims of certain vendors on terms negotiated with those vendors and

that are critical to the operation of the Debtors’ business. In support of this Motion, the Debtors

rely upon the Declaration of Edward Maxwell Piet in Support of the Debtors’ Chapter 11 Petitions

and First Day Motions (the “First Day Declaration”) and the Declaration of Kevin Gagnon in

Support of Second Day Motions (“Second Day Declaration”). In further support of this Motion,

the Debtors respectfully represent as follows:

                                            JURISDICTION

            1.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

This is a core proceeding pursuant to 28 U.S.C. § 157(b).

            2.     Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

            3.     The statutory predicates for the relief sought herein are 11 U.S.C. Sections 363(b),

1107(a), and 1108, Rules 6003 and 6004 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”) and Local Rule 9013-1(k).

                                            BACKGROUND

            4.     On April 29, 2020 (the “Petition Date”) the Debtors commenced the above-

captioned cases (the “Chapter 11 Cases”) by filing voluntary petitions for relief under Chapter 11

of Title 11 of the United States Code (the “Bankruptcy Code”) in this Court.

            5.     The Debtors are operating their businesses and managing their affairs as debtors-

in-possession pursuant to Sections 1107(a) and 1108 of the Bankruptcy Code.


9777881-3                                           2
                  Case 20-14792-EPK             Doc 127        Filed 05/20/20        Page 3 of 22




            6.      The Debtors currently operate a total of twenty-eight (28) “TooJay’s” branded

restaurants and a bakery/commissary. The bakery/commissary is a 30,000 square foot processing

facility that manufactures a wide variety of baked goods, soups and other fresh products using

proprietary recipes (“Proprietary Products”). For a more detailed description of the Debtors and

their operations, the Debtors respectfully refer the Court and all parties-in-interest to the First Day

Declaration and the Second Day Declaration.

            7.      On May 14, 2020, the Debtors filed their Emergency Motion for Interim and Final

Orders authorizing the Debtors to Pay U.S. Foodservice, Inc.’s Critical Vendor Claim in

Accordance with Negotiated Business Arrangement [ECF No. 105], as amended2 (the “First

Critical Vendor Motion”) seeking to pay the prepetition claims of U.S. Foods, Inc. (“U.S. Foods”)

in exchange for the granting of 60-day credit terms on post-petition orders of the Debtors and other

economic terms. U.S. Foods is a broadline distributor of food and paper products which is critical

to the Debtors’ business operations.

            8.      The First Critical Vendor Motion is set for hearing on May 21, 2020.

                            RELIEF REQUESTED AND BASIS THEREFOR

A.          Critical Vendors

            9.      To operate their 28 restaurants, the Debtors require a wide variety of quality bakery

products, coffee, soup, and smoked fish. If delivery of these products to the Debtors is stopped or

delayed for even one day, the Debtors could not operate their restaurants. The Debtors business

depends on, among other things, the Debtors’ ability to retain their vendors and maintain their

reputation and customer loyalty. The Debtors need to be able to assure their customers, vendors,

and employees that, notwithstanding the filing of the Chapter 11 Cases, they will continue to



2
    On May 19, 2020, the Debtors amended the First Critical Vendor Motion solely to correct a scrivener’s error.
9777881-3                                                  3
                Case 20-14792-EPK        Doc 127       Filed 05/20/20    Page 4 of 22




operate at the highest level. This requires the Debtors to consistently deliver the same high-quality

food to their customers every day. To do so, the Debtors must maintain their trading relationships

with key vendors. The Debtors seek authority to pay a portion of the pre-petition claims of the

following vendors (collectively, the “Critical Vendors”) on the following terms:

            •    Niagara Distributors, Inc. (“Niagara”): Niagara is the wholesale bakery
                 supplier to the Debtors. Niagara provides specialty products that are superior in
                 quality that which the Debtors can obtain from other vendors, including the high-
                 quality fondant used to make the iconic TooJay’s twice dipped black and white
                 cookies. Each year the TooJay’s bakery produces over 1.4 million of these black
                 and white cookies. The specialty products provided by Niagara are far superior to
                 those of any other provider and the loss of this vendor would damage the Debtors’
                 brand and, thus, their reorganization. The Debtors propose to pay Niagara 50% of
                 its prepetition claim of $36,588.95, or $18,294.47, in full satisfaction of its pre-
                 petition claim. In return, Niagara has agreed to continue providing specialty
                 products to the Debtors on 30-day terms.

            •    Royal Cup, Inc. (“Royal Cup”): Royal Cup provides the Debtors’ restaurants
                 with coffee, tea products and brewing and dispensing equipment. Coffee and tea
                 are critical products of the Debtors business and are the #1 beverage group for the
                 Debtors. Royal Cup provides the coffee equipment used in each of the Debtors’
                 restaurants. If the Debtors are unable to maintain their relationship with Royal Cup,
                 the existing coffee equipment would be removed from all of the Debtors’ 28
                 restaurants. The Debtors would have to locate a replacement vendor and replace the
                 equipment during which time the Debtors may not be able to serve coffee and tea
                 to their valued customers. As a result of negotiations with the Debtors, Royal Cup
                 has agreed to accept approximately 75% of its prepetition claim of $24,184.46, or
                 $18,000.00, in full satisfaction of its pre-petition claim. The payment will be made
                 in four (4) equal installments of $4,500. In return, Royal Cup has agreed to continue
                 providing coffee and tea products to the Debtors with 30-day terms.

            •    Punchh Inc. (“Punchh”): Punchh is the provider and manager of certain
                 programs, practices, and marketing strategies, used by the Debtors to develop and
                 sustain positive customer relationships. The Debtors maintain two loyalty
                 programs: (1) Delicious Rewards; and (2) Catering Rewards (collectively, the
                 “Loyalty Programs”). The Delicious Rewards program is a points-based system
                 managed by Punchh. Punchh also manages a similar, but separate, points-based
                 program for catering order customers. The Loyalty Programs enhance revenues by,
                 among other things, encouraging repeat business and developing new customer
                 relationships. Punchh has managed these Loyalty Programs for years and its
                 continued participation is critical to the continued success of the Loyalty Programs.
                 The loss of Punchh would jeopardize the Loyalty Program and would likely result
                 in the loss of customers. Punch has agreed to accept 50% of its prepetition claim in

9777881-3                                          4
                  Case 20-14792-EPK        Doc 127      Filed 05/20/20    Page 5 of 22




                   the amount of $20,940.00, or $10,470.00, in full satisfaction of its pre-petition
                   claim. Punchh has also agreed to continue managing the Debtors’ Customer
                   Programs and Loyalty Programs with payment being due on net 30-day terms.

            •      Custom Culinary, Inc. (“Custom Culinary”): Custom Culinary makes the soup
                   bases the Debtors use to make their signature chicken soup. TooJays prepares
                   approximately 86,000 gallons of chicken soup each year. Custom Culinary’s
                   product is superior in quality to any other which the Debtors have used. The
                   Debtors have had a trading relationship with Custom Culinary for over 20 years.
                   The Debtors’ customers are accustomed to, and demand, high quality food and
                   attentive service. The Debtors believe they cannot procure another provider that
                   will consistently deliver the same quality as Custom Culinary. Maintaining their
                   signature food profiles during the pendency of the Chapter 11 Cases is critical to
                   the Debtors’ reorganization. As a result of negotiations, Custom Culinary has
                   agreed to accept payment in the amount of 75% of its prepetition claim of
                   $14,377.18, or $10,782.88, in full satisfaction of its pre-petition claim. In
                   exchange, Custom Culinary has agreed to continue providing product to the
                   Debtors on net 30-day terms, up to at a $10,000.00 credit limit.

            •      Acme Smoked Fish of Florida, LLC (“Acme”): Acme is the sole provider of
                   smoked salmon for the Debtors’ restaurants. Acme is an industry leader and one of
                   the US’ largest producers specializing in smoked salmon and other smoked fish
                   products. The Debtors have sought out vendors of similar smoked fish product
                   and have not been able to find any vendor that can provide the same quality product
                   at its current price point. As a result of negotiations, Acme has agreed to accept
                   payment of 50% of its prepetition claim of $7,706.00, or $3,853.00, in full
                   satisfaction of its pre-petition claim. In return, Custom Culinary has agreed to
                   continue providing product to the Debtors with 7-day terms going forward.

C.          The Debtors Have Successfully Negotiated Reduced Payments of Critical Vendor
            Claims in Amounts that are only 50%-75% of the Prepetition Amounts Due to the
            Critical Vendors.

            10.    Pursuant to extensive negotiations between the Debtors and each of the Critical

  Vendors, each Critical Vendor has agreed to accept between fifty percent (50%) and seventy five

  percent (75%) of the amount of its pre-petition claim as shown on the Debtors’ books and records

  (collectively, the “Critical Vendor Claims”), in full satisfaction of the Critical Vendor Claims.

            11.    The arrangements with the Critical Vendors are in the best interests of the estates

  and their creditors. In addition to negotiating the treatment and payment of its Critical Vendor



9777881-3                                           5
                  Case 20-14792-EPK       Doc 127      Filed 05/20/20     Page 6 of 22




  Claim, each Critical Vendor has also agreed to continue to provide services or products to the

  Debtors on the terms set forth herein.

                                BASIS FOR RELIEF REQUESTED

A.          Payment of the Critical Vendor Claim Furthers the Debtors’ Fiduciary Duties Under
            11 U.S.C. §§ 1107(A) and 1108

            12.    A debtor operating its business as a debtor-in-possession under Sections 1107(a)

and 1108 of the Bankruptcy Code, is a fiduciary “holding the bankruptcy estate and operating the

business for the benefit of creditors and (if the value justifies) equity owners.” In re CoServ,

L.L.C., 273 B.R. 487, 497 (Bankr. N.D. Tex. 2002). Implicit in the duties of a chapter 11 debtor-

in-possession is the duty “to protect and preserve the estate, including an operating business's

going-concern value.” Id.

            13.    Courts have noted that there are instances in which a debtor-in-possession can

fulfill its fiduciary duty “only ... by the preplan satisfaction of a prepetition claim.” Id. The CoServ

court specifically noted that preplan satisfaction of prepetition claims may be a valid exercise of a

debtor's fiduciary duty when the payment “is the only means to effect a substantial enhancement

of the estate,” Id. at 479, and also when the payment is made to “sole suppliers of a given product.”

Id. at 498. The court provided a three-prong test for determining whether a preplan payment on

account of a prepetition claim is a valid exercise of a debtor's fiduciary duty: (1) it must be critical

that the debtor deal with the claimant; (2) unless it deals with the claimant, the debtor risks the

probability of harm, or, alternatively, loss of economic advantage to the estate or the debtor's going

concern value, which is disproportionate to the amount of the claimant's prepetition claim; and (3)

there is no practical or legal alternative by which the debtor can deal with the claimant other than

by payment of the claim. Id. at 498.



9777881-3                                          6
                  Case 20-14792-EPK        Doc 127      Filed 05/20/20    Page 7 of 22




            14.    The payment of the Critical Vendor Claims meets each element of the CoServ

standard. Without the goods and services provided by the Critical Vendors, the Debtors cannot

provide the quality and service that their loyal customers have come to expect, and any attempted

transition to other providers of goods or services would come with increased costs, and likely lower

quality products, than those provided by the Critical Vendors. Failure to satisfy the Critical Vendor

Claims on the terms described herein endangers the Debtors’ ability to obtain critical and necessary

goods and services on favorable business terms, thereby jeopardizing the Debtors’ reorganization.

The harm and economic disadvantage that would stem from the failure to pay the Critical Vendor

Claims is grossly disproportionate to the amount of prepetition claims that will be paid if this

Motion is granted.

            15.    Consistent with a debtor's fiduciary duties, courts have also authorized payment of

prepetition obligations under § 363(b) of the Bankruptcy Code where a sound business purpose

exists for doing so. See, e.g., In re Tropical Sportswear Int'l Corp., 320 B.R. 15, 17-18 (Bankr.

M.D. Fla. 2005) (authorizing payment to critical vendors for prepetition amounts and finding that

(i) a sound business justification existed for payment because the vendors would not do business

with the debtors absent critical vendor status, and (ii) the payments would enhance the debtors'

estates to the benefit of all creditors); In re Ionosphere Clubs, Inc., 98 B.R. 174, 175 (Bankr. S.D.

N.Y. 1989) (citing bankruptcy court determination that a sound business justification existed to

justify payment of prepetition wages); see also Armstrong World Indus., Inc. v. James A. Phillips,

Inc., (In re James A. Phillips, Inc.), 29 B.R. 391, 397-98 (S.D. N.Y. 1983) (relying on § 363 to

allow contractor to pay prepetition claims of suppliers who were potential lien claimants because

the payments were necessary for general contractors to release funds owed to debtors).




9777881-3                                           7
                  Case 20-14792-EPK        Doc 127      Filed 05/20/20    Page 8 of 22




            16.    In Tropical Sportswear Int’l Corp., the Court approved the debtor’s request for

payments to critical vendors pursuant to Sections 105 and 363(b). In determining whether

payments to critical vendors are appropriate under Section 363(b), the Court established the

following two part test: “(1) those critical vendors are indeed critical and have refused to do

business with a debtor absent payment; and (2) only if the court finds that the disfavored creditors

will be at least as well off as a result of the court’s granting critical vendor status to the select

vendors.” Id. at 20. There, the Court concluded that with respect to the second prong, “permitting

a critical vendor to be paid for pre-petition amounts due, a bankruptcy court facilitates the

reorganization for the benefit of the debtor’s estate and the creditor body as a whole. The result is

that a debtor’s estate is maximized, and even the disfavored creditors will receive greater payments

on their respective claims.” Id. Based on the facts of this case, the Court allowed certain critical

vendors to be paid 77.5% of their prepetition claims. Id. at 21.

            17.    The Debtors have examined other options short of paying the Critical Vendor

Claims on the terms set described herein and have determined that to avoid significant disruption

to their business, no practical or legal alternative exists to the partial payment of the Critical

Vendor Claims.

            18.    Lastly, on facts similar to those before this Court, this Court approved payment of

part of a prepetition claim held by a vendor who provided computer and software-related services

that were deemed critical to the debtor’s business and reorganization efforts. In re Proven Methods

Seminars, LLC d/b/a National Grants Conferences, Case No. 08-28469-BKC-EPK (Bankr. S.D.

Fla. Mar. 9, 2009) (Docket No. 136). In return for payment, the vendor, like the Critical Vendors

here, agreed to continue providing post-petition services to the debtor.




9777881-3                                           8
                  Case 20-14792-EPK        Doc 127        Filed 05/20/20   Page 9 of 22




B.          The Doctrine of Necessity and Bankruptcy Code § 105 Support Payment of the
            Critical Vendor Claim

            19.    The Debtors’ proposed payment of the Critical Vendor Claims should be authorized

pursuant to Bankruptcy Code Section 105 and under the “doctrine of necessity.”

            20.    The doctrine of necessity is a well-settled principle of law that allows a bankruptcy

court to authorize payment of certain prepetition claims prior to the completion of the

reorganization process where the payment of such claims is necessary to facilitate the

reorganization or where failure to pay such prepetition claims poses a real and significant threat to

a debtor's reorganization. See In re Just for Feet, Inc., 242 B.R. 821, 826 (D. Del. 1999)

(authorizing payment to vendors whose goods were essential to debtors' reorganization efforts); In

re NVR L.P., 147 B.R. 126, 127 (Bankr. E.D. Va. 1992) (“[T]he court can permit preplan payment

of a pre-petition obligation when essential to the continued operation of the debtor.”); In re Eagle-

Picher Indus., Inc., 124 B.R. 1021, 1023 (Bankr. S.D. Ohio 1991) (“[T]o justify payment of a pre-

petition unsecured creditor, a debtor must show that the payment is necessary to avert a serious

threat to the Chapter 11 process.”); Ionosphere Clubs, 98 B.R. at 175 (discussing bankruptcy court

approval of payment of certain pre-petition wage, salary, medical benefit, and business expense

claims); In re Lehigh New Eng. Ry. Co., 657 F.2d 570, 581 (3d Cir. 1981) (where payment of

prepetition claim is essential to the ongoing operations of the debtor, payment may be authorized

out of the corpus of the estate); see also Miltenberger v. Logansport Ry. Co., 106 U.S. 286, 311

(1882) (“Many circumstances may exist which may make it necessary and indispensable to the

business of the road and the preservation of the property, for the receiver to pay pre-existing debts

of certain classes out of the earnings of the receivership, or even the corpus of the property, under

the order of the court, with a priority of lien.”).



9777881-3                                             9
                  Case 20-14792-EPK      Doc 127       Filed 05/20/20    Page 10 of 22




            21.    The doctrine of necessity is a widely accepted component of modern bankruptcy

jurisprudence. See Just For Feet, 242 B.R. at 826 (approving payment of key inventory suppliers'

prepetition claims when such suppliers could destroy debtor's business by refusing to deliver new

inventory on eve of debtor's key sales season); In re Payless Cashways, Inc., 268 B.R. 543, 546-

47 (Bankr. W.D. Mo. 2001) (authorizing payment of critical prepetition suppliers' claims when

such suppliers agree to provide post-petition trade credit); see also Ionosphere Clubs, 98 B.R. at

175.

            22.    Moreover, the doctrine of necessity has been implicitly recognized within this

Circuit since its inception, pursuant to prior Fifth Circuit Court of Appeals case law. See S. Ry. Co.

v. U.S. Fid. & Guar. Co., 87 F.2d 118, 120 (5th Cir. 1936) (“There is a doctrine which permits

preferential payment of a common claim when necessary for the benefit of the estate....” (citing

Miltenberger, 106 U.S. at 311)); see also Bonner v. City of Prichard, 661 F.2d 1206, 1209 (l1th

Cir. 1981) (“We hold that the decisions of the United States Court of Appeals for the Fifth Circuit

(the 'former Fifth' or the ‘old Fifth’), as that court existed on September 30, 1981, handed down

by that court prior to the close of business on that date, shall be binding as precedent in the Eleventh

Circuit, for this court, the district courts, and the bankruptcy courts in the circuit.”); see also

Tropical Sportswear, 320 B.R. at 17 (Bankr. M.D. Fla. 2005) (authorizing payment to critical

vendors where key vendors have refused to do business with a debtor absent payment and

disfavored creditors will not suffer as a result of the payment (citing In re Kmart Corporation, 359

F.3d 866, 873 (7th Cir. 2004)).

            23.    Consistent with the factors outlined in Tropical Sportswear and Kmart, the

proposed treatment of the Critical Vendor Claims: (i) is necessary to the Debtors’ reorganization,

(ii) is supported by sound business justification, in that the Critical Vendors will not provide post-


9777881-3                                         10
                  Case 20-14792-EPK       Doc 127       Filed 05/20/20   Page 11 of 22




petition trade credit to the Debtors on similar terms, without which terms the Debtors’ liquidity

would become even more severely constrained, and (iii) will not result in additional prejudice to

any disfavored creditors. See 320 B.R. at 17, Kmart, 359 F.3d at 873.

            24.    For the reasons stated herein, the Debtors submit that the payment of the Critical

  Vendor Claims, particularly where the Debtors have been able to obtain agreement from the

  Critical Vendors to accept between fifty (50%) and seventy-five (75%) percent of the amounts

  due to them will permit the Debtors to preserve their trading relationships with the Critical

  Vendors, each of whom provides goods or services that are essential to the successful

  reorganization of the Debtors.

            25.    The proposed treatment of the Critical Vendors on the terms set forth herein

represents a prudent exercise of the Debtors’ business judgment.

            WHEREFORE, the Debtors respectfully request that the Court enter an order in the form

attached hereto as Exhibit “A” (i) granting the relief requested in this Motion; (ii) authorizing, but

not directing, the Debtors to pay the Critical Vendor Claims on the terms set forth herein; and

(iii) granting such other relief as the Court deems just and proper.

Dated: May 20, 2020                                      Respectfully submitted,

                                                         BERGER SINGERMAN LLP
                                                         Counsel for Debtors-in-Possession
                                                         1450 Brickell Avenue, Ste. 1900
                                                         Miami, FL 33131
                                                         Telephone: (305) 755-9500
                                                         Facsimile: (305) 714-4340

                                                         By: /s/ Paul Steven Singerman
                                                                 Paul Steven Singerman
                                                                 Florida Bar No. 378860
                                                                 singerman@bergersingerman.com
                                                                 Jordi Guso
                                                                 Florida Bar No. 0863580
                                                                 jguso@bergersingerman.com
9777881-3                                          11
                Case 20-14792-EPK      Doc 127       Filed 05/20/20   Page 12 of 22




                                                             Michael J. Niles
                                                             Florida Bar No. 107203
                                                             mniles@bergersingerman.com

                                 CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that a true and correct copy of the foregoing has been served

electronically through the Court’s CM/ECF system upon all parties registered to receive electronic

notice in this case as reflected on the attached Electronic Notice List and via U.S. Regular Mail,

postage prepaid, upon all parties on the attached Master Service List on this 20th day of May, 2020.


                                                      /s/ Paul Steven Singerman
                                                      Paul Steven Singerman




9777881-3                                       12
                Case 20-14792-EPK       Doc 127     Filed 05/20/20     Page 13 of 22




Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

    •       David Agay dagay@mcdonaldhopkins.com
    •       Joaquin J Alemany joaquin.alemany@hklaw.com, jose.casal@hklaw.com
    •       Scott Andron sandron@broward.org
    •       Joseph H Baldiga bankrupt@mirickoconnell.com
    •       Marc P Barmat mbarmat@furrcohen.com,
            rrivera@furrcohen.com;atty_furrcohen@bluestylus.com;staff1@furrcohen.com
    •       Eyal Berger eyal.berger@akerman.com, jeanette.martinez@akerman.com
    •       Daren Brinkman firm@brinkmanlaw.com, 7764052420@filings.docketbird.com
    •       Alan M Burger aburger@mcdonaldhopkins.com,
            jpaul@mcdonaldhopkins.com;ltimoteo@mcdonaldhopkins.com
    •       Paul W Carey pcarey@mirickoconnell.com
    •       Robert W Davis robert.davis@hklaw.com, pauline.nye@hklaw.com
    •       Suzanne V Delaney sdelaney@storeylawgroup.com, sbaker@storeylawgroup.com
    •       Mary Jean Fassett mjf@mccarronlaw.com
    •       Ronald E Gold rgold@fbtlaw.com, eseverini@fbtlaw.com;khardison@fbtlaw.com
    •       Michael I Goldberg michael.goldberg@akerman.com, charlene.cerda@akerman.com
    •       Siobhan E Grant sgrant@hinshawlaw.com, lleon@hinshawlaw.com
    •       Jordi Guso jguso@bergersingerman.com,
            fsellers@bergersingerman.com;efile@bergersingerman.com;efile@ecf.inforuptcy.com
    •       Mark Journey mjourney@broward.org, swulfekuhle@broward.org
    •       Dana L Kaplan dana@kelleylawoffice.com,
            tina@kelleylawoffice.com;cassandra@kelleylawoffice.com;kristina@kelleylawoffice.co
            m;debbie@kelleylawoffice.com;craig@kelleylawoffice.com
    •       Amanda Klopp amanda.klopp@akerman.com
    •       Kevin Thomas Lamb klamb@jonesfoster.com
    •       Robert L LeHane rlehane@kelleydrye.com, MVicinanza@ecf.inforuptcy.com
    •       Ilan Markus imarkus@barclaydamon.com, docketing@barclaydamon.com
    •       Jonathan D. Marshall jmarshall@choate.com
    •       Orfelia M Mayor omayor@ombankruptcy.com, legalservices@pbctax.com
    •       Stephen A Metz smetz@offitkurman.com
    •       Michael Jordan Niles mniles@bergersingerman.com
    •       Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
    •       Grace E. Robson grobson@mrthlaw.com,
            jgarey@mrthlaw.com,mrthbkc@gmail.com,lgener@mrthlaw.com,grobson@ecf.courtdriv
            e.com
    •       Jason A Rosenthal jason@therosenthallaw.com,
            jmorando@therosenthallaw.com;jennifer@therosenthallaw.com
    •       Bradley S Shraiberg bss@slp.law,
            dwoodall@slp.law;bshraibergecfmail@gmail.com;dlocascio@slp.law;pmouton@slp.law
    •       Paul Steven Singerman singerman@bergersingerman.com,
            mdiaz@bergersingerman.com;efile@bergersingerman.com;efile@ecf.inforuptcy.com

9777881-3
                Case 20-14792-EPK     Doc 127       Filed 05/20/20   Page 14 of 22




    •       Ruel W Smith rsmith@hinshawlaw.com,
            vtorres@hinshawlaw.com;ehsu@hinshawlaw.com
    •       Mark E Steiner MES@lgplaw.com, pm@lgplaw.com
    •       Allen R Tomlinson atomlinson@jonesfoster.com, mbest@jonesfoster.com
    •       Richard B Warren rick@warrengrant.com,
            jennifer@warrengrant.com;michael@warrengrant.com
    •       Karin Ingrid Warrner ingrid.warrner@akerman.com




9777881-3                                       2
            Case 20-14792-EPK    Doc 127   Filed 05/20/20   Page 15 of 22




                                  EXHIBIT “A”

                                (PROPOSED ORDER)




9777881-3
               Case 20-14792-EPK             Doc 127        Filed 05/20/20        Page 16 of 22




                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  WEST PALM BEACH DIVISION
                                      www.flsb.uscourts.gov

In re:
                                                              Chapter 11 Cases
TOOJAY’S MANAGEMENT LLC, et al.1                              Case No. 20-14792-EPK
                                                              (Jointly Administered)
                 Debtors.
                                                     /

               ORDER GRANTING DEBTORS’ SECOND EMERGENCY
           MOTION FOR INTERIM AND FINAL ORDERS AUTHORIZING THE
            PAYMENT OF PREPETITION CLAIMS OF CRITICAL VENDORS

         THIS MATTER came before the Court on the _____ day of May, 2020, at

_______a.m./p.m. in West Palm Beach, Florida, upon the Debtors’ Second Emergency Motion


1
  The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtors’ federal tax identification
number, are: TooJay’s Management LLC (0443), TJ Acquisition, LLC (1455), TooJay’s Altamonte, L.L.C. (5466),
TooJay’s at Dr. Phillips, L.L.C. (8342), TooJay’s Bakery & Commissary, L.L.C. (7016), TooJay’s Boynton
Oakwood Square, L.L.C. (3583), TooJay’s Colonial, L.L.C. (6530), TooJay’s Coral Springs, L.L.C. (5919),
TooJay’s Dania Beach, L.L.C. (2030), TooJay’s Downtown Gardens, L.L.C. (0351), TooJay’s Downtown Tampa,
L.L.C. (5046), TooJay’s Glades, L.L.C. (3884), TooJay’s Hallandale, L.L.C. (4596), TooJay’s Jupiter, L.L.C.
(5986), TooJay’s Lake Worth, L.L.C. (3353), TooJay’s Naples, LLC (3336), TooJay’s N Ft. Lauderdale, L.L.C.
(8438), TooJay’s of Lake Mary, LLC (0594), TooJay’s of Ocoee, L.L.C. (9601), TooJay’s of Sarasota, L.L.C.
(7584), TooJay’s of the Villages, L.L.C. (0798), TooJay’s of West Boca, L.L.C. (8250), TooJay’s Palm Beach,
L.L.C. (1908), TooJay’s Plantation, L.L.C. (8882), TooJay’s Stuart, L.L.C. (4505), TooJay’s Vero, L.L.C. (0750),
TooJay’s Villages III, L.L.C. (5254), TooJay’s VLG II, L.L.C. (2492), TooJay’s Waterford Lakes, L.L.C. (9363),
TooJay’s Wellington Commons, L.L.C. (3967), and TooJay’s West Palm Beach, L.L.C. (4685).
             Case 20-14792-EPK           Doc 127       Filed 05/20/20     Page 17 of 22




for Interim and Final Orders Authorizing Payment of Prepetition Claims of Critical Vendors

[ECF No. ___] (the “Motion”).          The Motion seeks entry of an order authorizing, but not

directing, the Debtors to pay a portion of the prepetition claims of certain vendors that are critical

to the operation of Debtors’ business in full satisfaction of their prepetition claims, as more fully

set forth in the Motion. The Court finds that: (i) it has jurisdiction over the matters raised in the

Motion pursuant to 28 U.S.C. §§ 157 and 1334; (ii) this is a core proceeding pursuant to 28

U.S.C. § 157(b)(2)(A); (iii) venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and

1409; (iv) the relief requested in the Motion is in the best interests of the Debtors, their estates,

creditors and other parties in interest; (v) notice of the Motion and the hearing were appropriate

under the circumstances and no other notice need be provided; and (vi) upon review of the record

before the Court, including the legal and factual bases set forth in the Motion, the First Day

Declaration2, the Second Day Declaration and the statements made by counsel at the hearing,

good and sufficient cause exists to grant the relief requested. Accordingly, it is

        ORDERED as follows:

        1.      The Motion is GRANTED.

        2.      The Debtors are authorized, but not directed, to pay the Critical Vendor Claims of

the Critical Vendors, upon the terms set forth in the Motion.

        3.      Each Critical Vendor shall continue to provide services and products to the

Debtors on similar terms that governed their relationship prepetition and as further set forth in

the Motion, and absent such compliance, the Debtors shall have no further obligation to perform

under the terms set forth in the Motion.



2
   Capitalized terms used in this Order and not otherwise defined herein shall have the meanings ascribed
to such terms in the Motion.
                                                   2
                 Case 20-14792-EPK      Doc 127       Filed 05/20/20   Page 18 of 22




            4.    Notwithstanding the relief granted herein and any actions taken hereunder,

nothing contained herein shall constitute, nor is it intended to constitute, the Debtors’ assumption

of any contract or agreement under 11 U.S.C. § 365.

            5.    This Court shall retain jurisdiction with respect to all matters arising from or

related to the implementation or interpretation of this Order.

                                             #    #    #

Submitted by:
Jordi Guso, Esq.
BERGER SINGERMAN LLP
1450 Brickell Avenue, Ste. 1900
Miami, FL 33131
Telephone: (305) 755-9500
Facsimile: (305) 714-4340
Email: jguso@bergersingerman.com

Copy furnished to:
Jordi Guso, Esq.
(Attorney Guso is directed to serve a signed copy of this Order upon all interested parties, and to
file a Certificate of Service with the Court).



9780469-3




                                                  3
          Case 20-14792-EPK     Doc 127   Filed 05/20/20   Page 19 of 22




                             MASTER SERVICE LIST

SECURED PARTIES

Brookside Mezzanine Fund II, L.P. and     Brookside Mezzanine Fund II, L.P. and
Brookside Mezzanine Fund III, L.P.        Brookside Mezzanine Fund III, L.P.
c/o Gregory Foy                           c/o Doug Gooding, Esq.
Brookside Mezzanine Partners                  Andrew J. Hickey, Esq.
201 Tresser Blvd.; Suite 330                  Jonathan D. Marshall, Esq.
Stamford, CT 06901                        Choate, Hall & Stewart LLP
                                          Two International Place
                                          Boston, MA 02110

                                          E-Mail: dgooding@choate.com
                                          E-Mail: ahickey@choate.com
                                          E-Mail: jmarshall@choate.com

CANON FINANCIAL SERVICES, INC.            FAMAM STREET FINANCIAL, INC.
158 Gaither Drive, Suite 200              5850 OPUS PARKWAY SUITE 240
Mt. Laurel, NJ 08054                      MINNETONKA MN 55353
E-mail: sosack@uccdirect.com              E-mail: LSTOA@farmamstreet.net


LIST OF 20 LARGEST UNSECURED CREDITORS – NOT SERVED THROUGH
CM/ECF

THREE ATLANTA LLC                         U.S. FOODSERVICE INC.
550 PHARR ROAD, SUITE 900                 P.O. BOX 281838
ATLANTA, GA 30305                         ATLANTA, GA 30384
ATTN: NANCY APATOV                        ATTN: HOLLY SIMMONS
                                          E-MAIL:
                                          HOLLY.SIMMONS@USFOODS.COM


AMERICAN EXPRESS CREDIT CARD              SCALISI PRODUCE CO INC
P.O. BOX 650448                           JACKT. SCALISI WHOLESALE
DALLAS, TX 75265-0448                     963 STINSON WAY
ATTN: SUSAN BROOKS                        WEST PALM BEACH, FL 33411
E-MAIL:                                   ATTN: JACK SCALISI
SUSAN.W.BROOKS@AEXP.COM                   E-MAIL: JACK@SCALISIPRODUCE.COM
            Case 20-14792-EPK   Doc 127       Filed 05/20/20   Page 20 of 22




 RSM US LLP                      IPFS CORPORATION
 5155 PAYSPHERE CIRCLE           24722 NETWORK PLACE
 CHICAGO, IL 60674               CHICAGO, IL 60673-1247
 ATTN: FRANK COMPIANI
 E-MAIL: FRANK.COMPIANIRSMUS.COM

 DOVE AIR CONDITIONING & REFRIG.              ZENITH INSURANCE
 INC.                                         PO BOX 9055
 2581 JUPITER PARK                            VAN NUYS, CA 91499-4076
 DR # F 10                                    ATTN: KELLY BROWN
 JUPITER, FL 33458
 ATTN: SIMON LACHANCE

 EDWARD DON COMPANY                           NIAGARA DISTRIB. INC.
 2562 PAYSPHERE CIRCLE                        3701 N. 29TH AVENUE
 CHICAGO, IL 60674                            HOLLYWOOD, FL 33020
 ATTN: RANDY BEIRD                            ATTN: BENIS MONTERO

 PP OMNI VENTURES LLC                         2980 INVESTMENTS LLC
 2149 NORTH COMMERCE PARKWAY                  6300 NE 1ST AVENUE, SUITE 100
 WESTON, FL 33326                             FORT LAUDERDALE, FL 33334
 ATTN: JOSE RODRIGUEZ                         ATTN: MARK STEIN
 E-MAIL: JRODRIGUEZ@HLCOS.COM                 E-MAIL: MARK@DIVERSIFIEDCOS.COM


 FLORIDA POWER & LIGHT                        PALM BEACH OUTLETS HOLDINGS LLC
 COMPANY                                      C/O NEW ENGLAND DEVELOPMENT
 GENERAL MAIL FACILITY                        75 PARK PLAZA, THIRD FLOOR
 MIAMI, FL 33188-0001                         BOSTON, MA 02116
                                              ATTN: SARAH KUDISCH

 WEINGARTEN REALTY INVESTORS                  ROYAL CUP INC.
 P.O. 2600 CITADEL PLAZA DRIVE                160 CLEAGE DRIVE
 HOUSTON, TX 77008                            BIRMINGHAM, AL 35217
                                              ATTN: RICKY PEREZ
                                              E-MAIL:
                                              RPEREZ@ROYALCUPCOFFEE.COM

 EXCEL TRUST LP                               SAUL HOLDINGS LIMITED
 C/O SHOPCORE PROPERTIES                      PARTNERSHIP
 10920 VIA FRONTERA, SUITE 220                7501 WISCONSIN AVE., SUITE 1500
 SAN DIEGO, CA 92127                          BETHESDA, MD 20814




                                          2
9749420-3
            Case 20-14792-EPK   Doc 127       Filed 05/20/20   Page 21 of 22




 HIGHWOODS REALTY LIMITED                     CORAL SPRINGS TRADE CENTER, LTD
 PARTNERSHIP                                  C/O AMERA PROPERTIES
 3100 SMOKETREE CT STE 600                    2900 UNIVERSITY DRIVE
 RALEIGH, NC, 27604                           CORAL SPRINGS, FL 33065

 RK CENTERS                                   EQUITY ONE (FLORIDA PORTFOLIO)
 17100 COLLINS AVENUE, SUITE 225              LLC,
 SUNNY ISLES BEACH, FL 33160                  PARTNERSHIP (REGENCY CENTERS LP)
                                              2300 GLADES RD., STE 160W
                                              BOCA RATON, FL 33431

 REGENCY CENTERS CORPORATION                  BRIAN BAST OF BAST CHEVROLET,
 ONE INDEPENDENT DRIVE, SUITE 114             INC.
 JACKSONVILLE, FL 32202-5019                  P.O. BOX 1610
                                              SEAFORD, NY 11783

 DIVERSIFIED COMPANIES                        PR MERCATO, LLC
 6300 NE 1ST AVENUE, STE. 100                 720 E. MARKET STREET, SUITE 115
 FT. LAUDERDALE, FL 33334                     WEST CHESTER, PA 19382

 DEVNULL OCOEE LLC                            RRP PALM BEACH PROPERTY LIMITED
 C/O GRANDSTAFF COMMERCIAL                    PARTNERSHIP
 MANAGEMENT, INC.                             C/O WS ASSET MANAGEMENT, INC.
 4192 CONROY ROAD, SUITE 110                  33 BOYLSTON STREET SUITE 300
 ORLANDO, FL 32839                            CHESTNUT HILL, MA 02467

 DDR SOUTHEAST FOUNTAINS, L.L.C.              SOUTHGATE MALL OWNER, L.L.C.
 C/O DEVELOPERS DIVERSIFIED                   3501 S TAMIAMI TRAIL, SUITE 747
 REALTY CORPORATION                           SARASOTA, FL 34239
 3300 ENTERPRISE PARKWAY
 BEACHWOOD, OH 44122

 SPC REGENCY, L.L.C.                          THE VILLAGES OPERATING COMPANY
 2440 SE FEDERAL HIGHWAY, SUITE 600           3619 KIESSEL ROAD
 STUART, FL 34994                             THE VILLAGES, FL 32163-0000

 THE VILLAGES OPERATING                       PALM BEACH OUTLETS I, LLC
 COMPANY                                      C/O NEW ENGLAND DEVELOPMENT
 C/O THE VILLAGES COMMERCIAL                  75 PARK PLAZA, THIRD FLOOR
 PROPERTY MANAGEMENT                          BOSTON, MA 02116
 940 LAKE SHORE DRIVE, SUITE 200
 THE VILLAGES, FL 32162




                                          3
9749420-3
            Case 20-14792-EPK   Doc 127       Filed 05/20/20   Page 22 of 22




 WRI WELLINGTON GREEN, LLC                    WOODFIELD REGENCY, INC.
 PO BOX 924133                                C/O CBRE, INC. AS PROPERTY MANAGER
 HOUSTON, TX 77292-4133                       3998 FAU BOULEVARD SUITE 308
                                              BOCA RATON, FL 33431


SERVICE VIA U.S. MAIL
INTERNAL REVENUE SERVICE
P.O. BOX 7346
PHILADELPHIA, PA 19101-7346

Douglas R. Gooding
Choate, Hall & Stewart, P.C.
Two International Pl
Boston, MA 02110

William H. Henrich
295 Madison Ave 20th Floor
New York, NY 10017

Jennifer D Raviele
101 Park Ave 27th Floor
New York, NY 10178

Michael W. Reining
Kelley Drye & Warren LLP
101 Park Avenue, 27th Floor
New York, NY 10178




                                          4
9749420-3
